246 S.E.2d 823 (1978)
GUS Z. LANCASTER'S STOCK YARDS, INC.
v.
Mrs. Murleen WILLIAMS, Bryan Hargett, Trenton Livestock, Inc., Greenville Livestock, Inc., and Don C. Flowers, Inc.
No. 777SC772.
Court of Appeals of North Carolina.
August 29, 1978.
*826 Battle, Winslow, Scott & Wiley by J. B. Scott, Rocky Mount, for plaintiff-appellee.
Brock & Foy by Donald P. Brock, Trenton, for defendants-appellants.
HEDRICK, Judge.
By their third, fifth, sixth, and eighth assignments of error the defendants challenge the trial judge's findings of fact numbers three, seven, nine, and twelve. These assignments raise the question of whether there is any competent evidence to support the facts found. Gaston-Lincoln Transit, Inc. v. Maryland Casualty Co., 285 N.C. 541, 206 S.E.2d 155 (1974). After careful examination we conclude that each finding is amply supported by the evidence in the record. No useful purpose would be served by further elaboration thereon.
The defendants' remaining assignments of error challenge the trial court's Finding of Fact Number Ten and all conclusions of law. Under these assignments the defendants apparently do not question the law as reflected in the conclusions. Instead, they devote their entire discussion to their contention that by accepting the pigs in satisfaction of preexisting debts the corporate defendants were good faith purchasers for value from defendant Williams and, as such, were protected from liability when they eventually disposed of the pigs. See G.S. 25-2-403; Stratton Sale Barn, Inc. v. Reed, 6 U.C.C.Rep.Serv. 922 (1969). Thus, we are faced with the question of whether the evidence supports the trial judge's finding *827 that the pigs sold to defendant Williams by the plaintiff "were not purchased from Mrs. Williams by any or all of the remaining defendants" (emphasis added), but that the defendants acted as her agent in selling the pigs to third parties and applying the proceeds to preexisting debts. We think the evidence is overwhelming in its support of this finding.
"Agency" exists when one person is authorized to represent and act for another in dealings with third parties. Julian v. Lawton, 240 N.C. 436, 82 S.E.2d 210 (1954). The defendant Williams testified that she was aware that title to the pigs would not pass to her until her draft was paid; and that she and defendant Hargett had entered into an agreement whereby he would sell the pigs for her, satisfy a personal debt from the proceeds of the sale, and return the balance to defendant Williams with which she would pay to the plaintiff the purchase price of the pigs. Defendant Williams further testified that defendant Hargett was not authorized to apply the proceeds from the sale of the pigs to debts owed by defendant Williams to the corporate defendants. The defendant Hargett testified that in selling the pigs and in applying the proceeds to the preexisting debts he was acting according to the instructions of defendant Williams and, therefore, under her authority. In fact, all of the evidence depicts an arrangement whereby defendant Williams and defendant Hargett were transacting business in their respective roles of principal and agent. The defendants have cited no convincing evidence to the contrary.
Since the defendants do not seriously challenge the trial court's conclusions of law we deem it unnecessary to discuss them at length. We find each conclusion to be an accurate representation of the law of this State, see Homes, Inc. v. Bryson, 273 N.C. 84, 159 S.E.2d 329 (1968); and, in our opinion, the application thereof was warranted by the trial court's findings of fact, particularly Finding Number Ten. Accordingly, these assignments of error are overruled, and the judgment appealed from is affirmed.
Affirmed.
PARKER and MITCHELL, JJ., concur.